Citation Nr: 1632335	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was a substantive appeal perfected to the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) of the Agency of Original Jurisdiction's (AOJ) denial of a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00.
 

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to December 1975.

This is a highly complex case.  The Board has undergone a detailed review of the record to address the Veteran's concern.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case was previously before the Board in June 2012 and December 2013.

The Veteran appealed the Board's determination of lack of jurisdiction over the issue of waiver of recovery of an overpayment to the Court.  

In a July 2015 memorandum decision, the Court vacated the Board's decision on that issue and remanded the issue to the Board, stating that a remand was required for the Board to consider the Veteran's May 2013 statement consistent with the provisions of 38 C.F.R. § 20.101(d) and Evans v. Shinseki, 25 Vet. App. 7 (2011). 

It appears that another issue the Veteran raised with the Court was dismissed by the Court in July 2016 and is not before the Board at this time.

Ten volumes of the Veteran's case were scanned into the VBMS system. 


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied entitlement to a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00.  Notice of the decision was provided to the Veteran in a letter dated June 30, 2006.
 
2.  The Veteran filed a Notice of Disagreement (NOD) in August 2006.  The RO issued a Statement of the Case (SOC) on May 7, 2013 (as directed by the Board's June 2012 remand).
 
3.  A substantive appeal was not received by the RO within 60 days of the date of notice of the May 2013 SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed. 

4.  On January 12, 2015, the Board provided the Veteran with the requisite notice, per 38 C.F.R. § 20.101(d) and Evans v. Shinseki, 25 Vet. App. 7 (2011).  The Veteran had 60 days to respond to the January 12, 2015 notice.  He failed to respond.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal regarding denial of a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00 have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.§§ 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appeals the determination expressed in the Board's December 13, 2013, decision that found that the Board lacked jurisdiction over the issue of entitlement to a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00 was proper.  

More specifically, the Veteran appears to allege that he perfected a substantive appeal with respect to the issue and that, therefore, the issue is properly before the Board. 

In the INTRODUCTION of the December 13, 2013 Board decision (not before the undersigned), the Board determined that it lacked jurisdiction over whether the Veteran was entitled to a waiver of an overpayment of his VA disability benefits in the amount of $2,291.00.  (This was the part of the Board decision that the Court vacated and remanded.)  

The remainder of that December 13, 2013 decision addressed whether the Veteran's son was properly removed from the Veteran's VA disability compensation award.  (This was the part of the Board decision that the Court left intact.  This issue is not, therefore, part of this hereby decision.)

As a matter of somewhat lengthy background, which is however necessary to understand this procedurally intricate case, on August 3, 2005, the RO sent a letter to the Veteran proposing the reduction of his monthly VA benefit payment from $2,123.00 to $1,923.00, effective February 1, 2005.  The reduction was based on an error in the calculation of his VA benefits subsequent to an award of an increased apportionment to his wife and son.  

On March 16, 2006, the RO informed the Veteran that his VA benefits were reduced from $2,123.00 to $1,923.00, effective February 1, 2005, resulting in an overpayment.  

Immediately thereafter, in a March 30, 2006, letter from VA's Debt Management Center, the Veteran was informed that he was overpaid $2,291.00 and amounts would be withheld from his VA benefit payments until the overpayment was recouped beginning in June 2006.

On April 5, 2006, the Veteran submitted a Statement in Support of the Claim and requested a waiver of the $2,291.00 overpayment.

On June 30, 2006, the Committee on Waivers and Compromises ("Committee") denied the request for a waiver of VA compensation benefit debt for $2,291.00.  The Committee found that as the Veteran's income was greater than his expenses; it was not shown that the collection of the debt would cause financial hardship.  The Committee also noted that the Veteran indicated that he was willing to pay the debt. On August 9, 2006, the Veteran submitted a statement that expressed disagreement with the Committee's June 30, 2006, decision.

In March 2007, Veteran's son, submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance, for Chapter 35 educational benefits.  The information submitted reflected that Veteran's son was attending high school and expected to graduate in May 2008.  In May and July 2007, the RO informed the Veteran's son that his application for Chapter 35 benefits had been denied.  Approximately one year later, in July 2008, the Veteran submitted a VA Form 21-674, Request for Approval of School Attendance.  He stated that his son, for whom he was in receipt of dependency benefits, would be graduating from high school on June 10, 2008, and would attend a local college, beginning September 1, 2008, with an expected graduation date of May 2010.

Immediately thereafter, in September 2008, the Veteran's son submitted a VA Form 22-5490, requesting Chapter 35 educational benefits for a course of education at said local college, beginning on August 25, 2008.  

In September 2008, Veteran was informed that his award had been adjusted to continue his son, a schoolchild dependent, effective July 1, 2008, the date that he was removed from his award.  In a November 2008 email from the St. Louis Adjudication division, it was noted that as of August 25, 2008, Veteran's son had been awarded Chapter 35 benefits at a monthly rate of $881.00.

The RO notified the Veteran in February 2009 that based on information received from the VA Education Center, his son had been awarded Chapter 35 benefits.  The RO proposed to remove Veteran's son from his compensation award effective August 25, 2008.  

Immediately thereafter, in February 2009, the Veteran filed a Statement in Support of the Claim noting his disagreement with this proposal.  A Decision Review Officer ("DRO") hearing was conducted in March 2009, and in May 2009, the RO noted that the law prohibited the payment of additional compensation benefits and Chapter 35 benefits for the same dependents.  The Veteran's VA benefit payment was adjusted to reflect the removal of his son from his compensation award.  In July 2009, the Veteran submitted a Notice of Disagreement ("NOD") with respect to this decision.  The RO issued a Statement of the Case ("SOC") in June 2010 and denied entitlement to additional benefits on behalf of his son beyond August 25, 2008.  Veteran perfected his appeal with respect to this issue in the same month.

In a June 21, 2012, decision, the Board remanded Veteran's claim of
entitlement to a waiver of recovery of an overpayment of VA disability benefits in
the amount of $2,291.00.  The Board found that the Veteran expressed disagreement with the waiver denial in the August 2006 statement, and this statement was construed as an NOD.  The Board directed the RO to issue an SOC, and if the appeal was timely perfected, return the issue to the Board for further adjudication.  The Board also remanded the issue as to whether Veteran's son was properly removed, due to his receipt of Chapter 35 benefits from Veteran's disability compensation award to conduct additional development, to include issuing a Supplemental Statement of the Case ("SSOC").

On May 7, 2013, in compliance with the Board's June 2012 remand, the RO issued an SOC and continued the denial of the Veteran's claim for entitlement to a waiver of overpayment in the amount of $2,291.00.  Shortly thereafter, on May 20, 2013, the RO issued an SSOC that denied Veteran's claim for entitlement to additional benefits on behalf of his son beyond August 25, 2008.  

In Appellant's May 21, 2013, statement, he referenced that his request for a waiver of an overpayment was denied and indicated that $2,291.00 was deducted from his VA benefits check. 

The issue before the Board is whether the May 21, 2013 statement constituted an appeal to the Board, i.e. perfection of the Veteran's appeal as to the overpayment waiver issue.
 
A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A.  § 7105(d) (3) (West 2014); 38 C.F.R. § 20.101(d) (2015).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2015)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.101(d) (2015).  The Board notes that the issue of timeliness of appeal was addressed by the AOJ in a June 2010 letter (the SOC).

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the arguments should be related to specific items in the SOC and any prior supplemental SOCs. Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in determination, or determinations, being appealed.  Id.

After a careful review of the record, the Board finds that the Veteran's May 21, 2013 statement did not constitute a perfection of an appeal to the Board, or even an informal VA-9.  In the statement, the Veteran indeed referenced that his request for a waiver of an overpayment was denied and indicated that $2,291.00 was deducted from his VA benefits check.  

The Veteran appeared to complain about some family issues, ongoing problems with the VA hospital and its doctors, the Supreme Court of the United States, ongoing conflicts with various VA employees at the RO, various conspiracy theories involving wiretapping and radar surveillance, about VA hospital employees conspiring to murder the Veteran and to incite him to violence, and about VA employees belonging to racist organizations or leading lives which he found morally unacceptable for a multitude of reasons.  The Veteran also brought up some previous claims from the 1970s, some of which were adjudicated in his favor and some not, which he believed the RO was trying to sabotage.  The Veteran ended his statement with "This is my responds [sic] to this ocument [sic] and your SSOC document."  

In short, based on a detailed review of the statement, the May 21, 2013 statement consists of accusations and rhetorical questions directed at VA; it does not appeal the determination of the RO that denied waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00.  

Even considering his statement in the most liberal manner possible, giving him all benefit of the doubt, while the Veteran indeed referenced that his request for a waiver of an overpayment was denied and indicated that $2,291.00 was deducted from his VA benefits check, he did not express any disagreement about the issue, or any particular dissatisfaction with it.  He appeared to have made a factual statement as to what has occurred.  (This stands out in sharp contrast to his other complaints which were concrete accusations and allegations about various groups and issues.)    
     
Simply stated, he was complaining about the VA, and it appears some members of the Supreme Court of the United States, which is his constitutional right to do, but not filing anything that could be considered an appeal.  The right of the Veteran to complain is the cornerstone of one of many rights the Veteran has in addressing his service with VA, however, not every complaint is an appeal (and not every appeal is, necessary, a complaint).  In this regard, the Board thanks the Veteran for his service and hopes the compensation he is receiving helps him with the problems related to service. 
 
As such, the Board must dismiss the issue at hand, as the Veteran has failed to perfect an appeal in a timely fashion.  His May 21, 2013 statement, which the Veteran wished to be construed as an appeal to the Board, failed to allege specific error of fact or law in determination, or determinations, being appealed.  Rather, it constituted a litany of general complaints the Veteran had against VA which, it is important for the Veteran to understand, has been reviewed and considered. Accordingly, the Board concludes that timely substantive appeals of the June 2006 RO decision was not received.  Therefore, the Board must find that the Veteran did not perfect a timely appeal, and the appeal must be dismissed.
  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The notice and duty-to-assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989  (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

The Board also notes that any notice deficiencies were cured on January 12, 2015, when the Board provided the Veteran with the requisite notice, relating to him what a proper substantive appeal consisted of, per 38 C.F.R. § 20.101(d) and Evans v. Shinseki, 25 Vet. App. 7 (2011).  The Veteran had 60 days to respond to the January 12, 2015 notice.  He failed to respond.




ORDER

As the substantive appeal regarding denial of a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00 was not timely filed, the appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


